DETAILED ACTION

This Office Action is a response to an amendment filed on 06/23/2022, in which claims 1-10 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Application No. 15/171,624 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such foreign priority must be timely made in this application. To satisfy the requirement of 37 CFR 1.55 for a certified copy of the foreign application, applicant may simply identify the parent nonprovisional application or patent for which reissue is sought containing the certified copy.

Claim Objections

Claim 10 objected to because of the following informalities:  Claim 10 is dependent on claim 1, however, claim 1 is not a method claim and it appears that the dependency of claim 10 is on claim 8.  Appropriate correction is required.

Response to Arguments

Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 2016/0345867 A1) in view of Krug (US 6,859,658 B1), and further in view of Chung (US 2013/0129163 A1).

 Regarding claim 1, Aoki discloses: A system comprising: 
a light source (see Fig. 3, light source 34) that, in operation, projects dots onto a target, the dots being formed by first light (see Fig. 3 and paragraph 42, plurality of bright spots is formed on the body surface); 
a first detector sensor that, in operation, detects second light resulting from the projection of the dots onto the target (see Fig. 3 and paragraph 42, camera 35 detects light reflected from the body surface); and 
a circuit (see paragraph 42, information processor such as a PC). 
Aoki does not explicitly disclose: a circuit that in operation, performs an individual authentication, wherein the individual authentication is performed based on a combination of results of at least two steps, the two steps include:
(i) determining whether the target is a living body or not based on the second light, and 
(ii) performing performs a biometric authentication of the.
However, Chung from the same or similar endeavor discloses: a circuit (see Chung, paragraph 31) that in operation, performs an individual authentication (see Chung, paragraph 52), wherein the individual authentication is performed based on a combination of results of at least two steps (see Chung, Fig. 6), the two steps include:
(i) determining whether the target is a living body or not based on the second light (see Chung, paragraph 43), and 
(ii) performing a biometric authentication of the target (see Chung, paragraph 50).
The combination of Aoki and Chung does not explicitly disclose: a first photodetector.
However, Krug from the same or similar endeavor discloses: a first photodetector (see Krug, column 5, line 3, CCD camera, it is well known in the art that pinned photodiodes, which are a photodetector structure, are used in almost all CCD cameras).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “a photodetector” as taught by Krug in the human detection device taught by Aoki and Chung to scan the surface with greater speed (see Krug, column 22, line 21-22).

Regarding claim 2, the combination of Aoki, Chung, and Krug discloses: The system according to claim 1, wherein 
the circuit, in operation, determines whether the target is a living body or the duplicate of a living body (see Krug, column 9, line 49-60, and Kim, paragraph 38). 
Regarding claim 3, the combination of Aoki, Chung, and Krug discloses: The system according to claim 1, wherein 
the second light includes: 
reflected light that is reflected by the target (see Krug, column 15, lines 18-21, x gradient); and 
scattered light that exits from inside of the target after entering the inside of the target and being scattered (see Krug, column 19, lines 10-16, z gradient), and 
the circuit, in operation, determines whether the target is a living body or not (see Chung, paragraph 43), based on the directly reflected light and the scattered light (see Chung, paragraph 43, and Krug, Fig. 18, and column 4, line 9-14, column 15, lines 18-21, x gradient, and column 19, lines 10-16, z gradient). 
Regarding claim 4, the combination of Aoki, Chung, and Krug discloses: The system according to claim 3, wherein 
the circuit, in operation, determines whether the target is a living body or not (see Chung, paragraph 43, and Krug, column 9, line 49-60, and Kim, paragraph 38 and Krug, column 19, line 41-55), based on a ratio between the directly reflected light and the scattered light (see Krug, Fig. 18, and column 4, line 9-14). 
Regarding claim 5, the combination of Aoki, Chung, and Krug discloses: The system according to claim 1, wherein 
the first light has a wavelength longer than or equal to 650 nm and shorter than or equal to 950 nm (see Aoki, paragraph 48, near-infrared light, and Krug, column 3, line 58, NIR light). 
Regarding claim 6, the combination of Aoki, Chung, and Krug discloses: The system according to claim 1, wherein the light source is an array point light source that projects a plurality of discretely arranged dot pattern onto the living body (see Aoki, paragraph 42). 
Regarding claim 7, the combination of Aoki, Chung, and Krug discloses: The system according to claim 1, wherein the biometric authentication includes at least one piece of authentication selected from the group consisting of fingerprint authentication, iris authentication, and vein authentication (see Chung, paragraph 49).

Regarding claim 9, the combination of Aoki, Chung, and Krug discloses: The system according to claim 1, wherein the circuit, in operation, determines that the individual authentication is successful when it is determined that the target is a living body and the biometric authentication is successful (see Chung, paragraph 43, and Fig. 6).

Regarding claims 8 and 10, claim 8 and 10 are drawn to methods having limitations similar to the system claimed in claims 1 and 9 treated in the above rejections. Therefore, method claims 8 and 10 corresponds to system claims 1 and 9 and are rejected for the same reasons of anticipation as used above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483